Order entered June 12, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01078-CR

                                      ERIC ROSE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-55385-Y

                                             ORDER
        On April 18, 2013, this Court ordered court reporter Sharon Hazlewood to file, within

thirty days, the reporter’s record of the original plea hearing in this case.         To date, Ms.

Hazlewood has neither filed the record of the plea hearing nor communicated with the Court

regarding the status of the record.

        Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file, within TWENTY DAYS of the date of this order, the record of the

plea hearing in this case. No further extensions will be granted. If Ms. Hazlewood does not file

the record within the time specified, the Court will order that she not sit as a court reporter until

the record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE